CONCURRING AND DISSENTING OPINION BY
Judge McCULLOUGH.
While I concur in the result reached by the Majority that Raymond A. Stepnoski (Claimant) should be granted unemployment compensation benefits, I strongly disagree with the Majority’s analysis. The Unemployment Compensation Board of Review (Board) correctly determined that Claimant is not ineligible under section 402(e) of the Unemployment Compensation Law (Law)1 because he was terminated by Middletown Township (Employer). However, I respectfully must reject the Majority’s analysis in granting benefits which is based upon dicta in the Board’s discussion 2 that this case is a voluntary quit for cause of a necessitous and compelling nature under section 402(b) of the Law.3
The case is closely analogous to Mack Trucks, Inc. v. Unemployment Compensation Board of Review, 77 Pa.Cmwlth. 74, 465 A.2d 87 (1983). In Mack Trucks, Inc., the claimant worked for the employer as a branch account executive for four years and eight months under an annually renewable contract. In mid-June of 1981, the employer offered the claimant a new agreement effective July 1, 1981, which changed his compensation and would have placed him in a retail sales position. The claimant presented the employer with three addenda to the proposed agreement. The employer refused to discuss the proposed addenda and discharged the claimant on June 30, 1981. The service center, the referee, and the Board each determined that the claimant was not ineligible *230for benefits under section 402(e) of the Law.
On appeal to this Court in Mack Trucks, Inc., the employer initially argued that the Board erred in applying section 402(e) of the Law rather than section 402(a).4 In rejecting the employer’s assertion, this Court stated the following, in pertinent part:
[Ejmployer’s urging of the applicability of Section 402(a) is mistaken inasmuch as that provision pertains exclusively to a claimant “who is already unemployed ” and who “refuses a suitable job referral or offer without good cause.” Here, the Claimant became unemployed after his futile attempt to modify the new contract and subsequent discharge. Claimant was employed, when he allegedly refused to accept the new retail sales position under the agreement,4 and was then terminated. Employer’s argument concerning the applicability of Section 402(a) must fail.
4. Employer’s argument disregards the Board’s findings and assumes that Claimant actually refused to sign the new employment contract, as drafted, and was discharged. The Board’s findings provide pertinently only that Claimant was peremptorily fired after submitting the addenda for Employer’s consideration. There were no specific findings establishing that Claimant refused to accept the new agreement as drafted and was therefore terminated.
Mack Trucks, Inc., 465 A.2d at 88 (citations omitted and emphasis in original).
The employer then argued that the Board’s decision did not contain sufficient findings of fact pertinent to the suitability of the offered retail sales position and whether the claimant had “good cause” to refuse the offered position. In rejecting this contention, we stated:
[A]n adjudication, however, must include all findings necessary to resolve the issues raised by the evidence which are relevant to the decision. Because the findings, if made, would support an eligibility determination under Section 402(a), such findings would be inconsistent with, would not support and would be irrelevant to the Board’s conclusion of law deeming Claimant not ineligible under Section 402(e). Thus, Employer’s argument is without merit.
Id. (citations omitted and emphasis in original).
In the instant case, the Board made the following findings of fact:
1. The claimant was last employed as the township manager by Middletown Township for two years and his last day of work was July 8, 2010.
2. The claimant was employed under an employment agreement that provided for automatic renewal each year on July 9 unless the Township Board of Supervisors (employer) gave the claimant 30 days’ notice that it was not renewing his contract.
3. On June 7, 2010, the employer voted to not renew the claimant’s contract.
4. On June 8, 2010, the employer sent the claimant a letter stating that it was not renewing his contract.
5. Subsequent to the nonrenewal, the employer attempted to negotiate a new contract with the claimant that eliminated the automatic renewal provision, eliminated the automatic pay raise, eliminated a $500.00 car allowance, required *231the claimant to contribute toward medical benefits and revised the severance package.
6. The claimant provided the employer ■with a counteroffer, which the employer rejected.
7. The claimant fulfilled his obligations under the existing contract by working until through [sic] July 8, 2010.
8. The employer terminated the claimant’s employment when it voted not to renew his contract.
(Board Decision and Order at 1-2.)
Based upon the foregoing explicit findings of fact, the opinion of this Court in Mack Trucks, Inc. controls the disposition of this appeal5 and the Board properly considered Claimant’s eligibility for benefits under section 402(e) of the Law. Like the claimant in Mack Trucks, Inc., in this case Claimant’s employment was terminated by his employer prior to his accepting or rejecting a new contract. It is true that the termination in this case occurred before Employer and Claimant started the negotiations of the new contract, whereas in Mack Trucks, Inc., the termination came during the negotiations. Nevertheless, as in Mack Trucks, Inc., the Board in this case did not find that Claimant refused to accept Employer’s new contract offer; rather, the Board found that Employer made an offer and Claimant made a counteroffer that Employer rejected. (Board Decision and Order at 1.)
Section 39(1) of the Restatement of Contracts (1981) defines “counter-offer” as “[a]n offer made by an offeree to his offer- or relating to the same matter as the original offer and proposing a substitute bargain differing from that proposed by the original offer.” Restatement (Second) of Contracts § 39(1) (1981). Comment a to Section 39 states:
a. Counter-offer as rejection. It is often said that a counter-offer is a rejection, and it does have the same effect in terminating the offeree’s power of acceptance. But in other respects a counter-offer differs from a rejection. A counter-offer must be capable of being accepted; it carries negotiations on rather than breaking them off. The termination of the power of acceptance by a counter-offer merely carries out the usual understanding of bargainers that one proposal is dropped when another is taken under consideration; if alternative proposals are to be under consideration at the same time, warning in expected.
Restatement (Second) of Contracts § 39 cmt. a (1981). See also Restatement (Second) of Contracts § 36(a)(1) (1981) (“An offeree’s power of acceptance may be terminated by ... [Rejection or counter-offer by the offeree... ,”).6 Thus, a counteroffer terminates the original offer. First Home Savings Bank, FSB v. Nernberg, 436 Pa.Super. 377, 648 A.2d 9, 16 (1994), appeal denied, 540 Pa. 620, 657 A.2d 491 (1995) citing Ingrassia Construction Com*232pany, Inc. v. Walsh, 337 Pa.Super. 58, 486 A.2d 478 (1984).
Nevertheless, in Mack Trucks, Inc., this Court did not find that the claimant’s proposed addenda to the employer’s offer constituted a rejection of that offer as a matter of law in the absence of a Board finding in this regard. See Id., 465 A.2d at 88 n. 4 (“Employer’s argument disregards the Board’s findings and assumes that Claimant actually refused to sign the new employment contract, as drafted, and was discharged. The Board’s findings provide pertinently only that Claimant was peremptorily fired after submitting the addenda for Employer’s consideration. There were no specific findings establishing that Claimant refused to accept the new agreement as drafted and was therefore terminated.”) (emphasis in original).
Like the Majority, I agree with Claimant that there is substantial record evidence supporting the Board’s finding that “ ‘[ajfter the claimant’s contract was terminated, the employer attempted to negotiate a new contract’ ” and “ ‘[t]he employer terminated the . claimant’s employment when it voted not to renew his contract.’ ” (Majority Opinion at 224 quoting Findings of Fact Nos. 3 and 8.) Thus, the Board found that Employer’s offer and Claimant’s counter-offer occurred after Employer had already terminated Claimant’s employment without any willful misconduct on Claimant’s part.7
Because the Board made all of the findings necessary to resolve the issue of Claimant’s eligibility under section 402(e), and because the termination of his employment predates any offer of continued employment, any findings regarding the suitability of the new contract offer or whether Claimant had good cause to refuse the new offer “[wjould be inconsistent with, would not support, and would be irrelevant to the Board’s conclusion of law deeming Claimant not ineligible under Section 402(e).... ” Mack Trucks, Inc., 465 A.2d at 88. To the extent that the majority’s opinion overrules Mack Trucks, Inc. in this regard, this case should be considered and disposed of by this Court en banc. See Internal Operating Procedures of the Commonwealth Court § 257, 210 Pa.Code § 67.30 (“Pursuant to the circulation of a draft opinion accompanied by a notation in accordance with § 67.25 (relating to decisions; circulation of draft opinions) that the proposed panel decision would overrule a previous panel decision, if a majority of the court agrees that such an overruling would result, the president judge shall list the matter on the agenda of the next judicial conference for consideration as to reargument.”).
Moreover, even if we were to consider this case under section 402(b) of the Law, I would conclude that Claimant is ineligible for benefits because he did not have necessitous and compelling cause for rejecting suitable employment. Mere dissatisfaction with wages is insufficient to establish the requisite necessitous and compelling justification for terminating one’s employment. A-Positive Electric v. Unemployment Compensation Board of Review, 654 A.2d 299, 302 (Pa.Cmwlth.1995). However, a substantial unilateral change in the terms and conditions of a claimant’s employment may constitute cause of a necessitous and compelling na*233ture to justify voluntarily leaving employment. Id.
Thus, a substantial reduction in compensation can constitute the necessitous and compelling cause for terminating employment. Griffith Chevrolet-Olds, Inc. v. Unemployment Compensation Board of Review, 142 Pa.Cmwlth. 242, 597 A.2d 215, 218 (1991). There is no talismanic percentage that constitutes a substantial reduction in wages and each case must be measured by its own circumstances. Id. As this Court explained:
The Board ... found that the elimination of Claimant’s bonus would have resulted in a 12% reduction in her monthly income, and determined that this figure represented a substantial reduction in wages. We note, however, that what was being reduced was not Claimant’s actual wages but rather her entitlement to extra compensation, depending on the company’s profitability, in the form of monthly bonuses. As Employer points out, the impact of the elimination of the bonus on this claimant, whose wages at the rate of $500.00 per week would have remained the same, does not rise to the level of the impact of the wage reductions in Edwards v. Unemployment Compensation Board of Review, [35 Pa. Cmwlth. 647, 387 A.2d 510 (Pa.Cmwlth.1978) ] (custodian was faced with a 50% reduction in wages, from $170.00 to $85.00 per week) or in Morysville Body Works, Inc. v. Unemployment Compensation Board of Review, [59 Pa.Cmwlth. 486, 430 A.2d 376 (Pa.Cmwlth.1981) ] (secretary-bookkeeper was required to accept a 25% reduction in her salary, from $290.00 to $215.00 per week).3
3. No cases have been found awarding unemployment compensation benefits unless there was at least a 20% reduction in wages. In Ship Inn, [Inc. v. Unemployment Compensation Board of Review, 50 Pa.Cmwlth. 292, 412 A.2d 913 (Pa.Cmwlth.1980),] this Court held that a waitress’ 22% reduction in wages due to the elimination of an extra $15.00 per week for duties perform as head waitress was a substantial reduction, and in National Freight, Inc. v. Unemployment Compensation Board of Review, [34 Pa.Cmwlth. 161, 382 A.2d 1288 (Pa.Cmwlth.1978) ], this Court determined that a truck driver’s 22.86% reduction in retainage of gross receipts was also a substantial reduction in income. Cf. Pacini v. Unemployment Compensation Board of Review, [102 Pa.Cmwlth. 355, 518 A.2d 606 (Pa. Cmwlth.1986) ] (a clerk’s 3.1% pay cut was not sufficient to establish a necessitous and compelling cause); Mignacca v. Unemployment Compensation Board of Review, [71 Pa.Cmwlth. 43, 453 A.2d 1087 (Pa.Cmwlth.1983) ] (a sewing machine operator’s 16.67% difference in pay between her old job and her new job was not a substantial reduction). Believing that each case must be considered on its own facts, however, we do not intend our observation to become the test for determining what constitutes a substantial reduction in wages.
Id. See also A-Positive Electric, 654 A.2d at 302-3 (“[Ejmployer’s failure to carry out its part in the agreement resulted in a substantial, unilateral change in conditions of claimant’s employment. Employer’s failure to fulfill the new employment agreement resulted in claimant not receiving her increased wages or payment for child care expenses, totaling a difference of $125.00 per week, or a 33.8% ‘reduction’ in her wages. The board appropriately concluded that claimant’s reduction in pay was sufficient to constitute necessitous and compelling cause_”) (footnote omitted).
*234As noted above, the Board found that the new employment contract that Employer offered Claimant “[eliminated the automatic renewal provision, eliminated the automatic pay raise, eliminated a $500.00 car allowance, [and] required the claimant to contribute toward medical benefits and revised the severance package.” (Finding of Fact No. 5.) There are no Board findings demonstrating that these changes to the renewal of future contracts and Claimant’s compensation and benefits constitute the requisite necessitous and compelling cause under section 402(b) of the Law. See, e.g., Griffith Chevrolet-Olds, Inc., 597 A.2d at 218 (holding that a 12% reduction in monthly income does not constitute necessitous and compelling cause for a claimant to voluntarily terminate her employment.); Pacini, 518 A.2d at 608 (holding that a 3.1% pay cut is not a substantial figure sufficient to establish necessitous and compelling cause for terminating employment.).8
A case cited by the Majority, Shrum v. Unemployment Compensation Board of Review, 690 A.2d 796 (Pa.Cmwlth.1997), supports the denial of benefits in this case under section 402(b). In Shrum, the claimant worked under a confidentiality agreement with her employer as a technical writer. After the employer was acquired by a new company, the new employer required the claimant to sign, on a take-it-or-leave-it basis, a new confidentiality agreement and other forms. The claimant refused to sign the new agreement arguing that the new agreement significantly changed the terms and conditions of her employment and she was discharged when she refused to resign her position. The referee determined that the claimant was eligible for benefits under section 402(e) of the Law; the Board reversed, finding that the claimant was ineligible under section 402(b). Shrum, 690 A.2d at 798-99.
On appeal, this Court affirmed, noting:
The [new] Agreement that Claimant was required to sign was not a substantial unilateral change in the conditions of her employment that would have placed real and substantial pressures on a reasonable person in her circumstances to quit. The Agreement did not change Claimant’s rate of pay, nor did it change her job responsibilities. In fact, the Agreement did not propose much of a change at all. Both the Agreement and the [old agreement with her former employer] restricted confidential employer information, and required information *235about future employment in order to enforce the agreement. The only difference seems to be that the [new] Agreement was more restrictive in barring the use or taking of any information from [the new employer]. Arguably, these changes affect Claimant’s employment with a future, unknown employer rather than the terms and conditions of her employment with [the old or new employers].
Shrum, 690 A.2d at 800-1.
Likewise, in this case, there are no Board findings that the new contract would affect Claimant’s rate of pay or job responsibilities. Moreover, there are no findings that the changes to Claimant’s car allowance, contributions to his medical benefits, or that the revised severance package would have any significant economic impact. Any speculative concern of Claimant that these changes might have an adverse effect in the future is not cause of a necessitous and compelling nature to support the award of benefits under section 402(b). Shrum, 690 A.2d at 801.
Finally, our opinion in Accu-Weather, Inc. v. Unemployment Compensation Board of Review, 160 Pa.Cmwlth. 807, 684 A.2d 818 (1993) does not compel a different result. In that case, “[E]mployer knew that Claimant considered the thirty-day clause to be a crucial term and condition of employment ...”, and “[t]he proposed contract ... stated that [Claimant] was to perform the more difficult job of graphic satellite coordinator for less pay....” Id., 634 A.2d at 821. Again, in this case, there are no Board findings that the changes in the new contract related- to “a crucial term” or that Claimant would be required to perform more or more difficult duties for less pay.
Accordingly, unlike the Majority, I would affirm the Board’s order on the basis that Claimant is not ineligible for benefits under section 402(e) of the Law because Claimant did not quit and would not have had a necessitous and compelling cause to do so if he had under section 402(b) of the Law.

.Act of December 5, 1936, Second Ex.Sess., P.L. (1937) 2897, as amended, 43 P.S. § 802(e). Section 402(e) of the Law provides that an employee shall be ineligible for compensation for any week in which his unemployment is due to his discharge or temporary suspension from work for willful misconduct connected to his work.


. The portion of the Board's discussion relied upon by the Majority states:
Moreover, the Board notes that even if this was to be considered a voluntary quit, the claimant would have had cause of a necessitous and compelling nature to quit his employment as the employer was attempting to make unilateral and substantial changes in the terms and conditions of the claimant’s employment.
(Board Decision and Order at 3.)


. 43 P.S. § 802(b). Pursuant to section 402(b) of the Law, an employee who voluntarily terminates his employment without a necessitous and compelling reason'is ineligible for benefits.


. 43 P.S. § 802(a). Section 402(a) of the Law provides that an employee shall be ineligible for compensation for any week in which his unemployment is due to his failure, without good cause, to either apply for or accept suitable work offered to him by an employer.


. See Pries v. Workers' Compensation Appeal Board (Verizon Pennsylvania), 903 A.2d 136, 144 (Pa.Cmwlth.2006), appeal denied, 592 Pa. 762, 923 A.2d 412 (2007) (" 'The rule of stare decisis declares that for the sake of certainty, a conclusion reached in one case should be applied to those which follow, if the facts are substantially the same, even though the parties may be different.’ Under stare decisis, we are bound to follow the decisions of our Court unless overruled by the Supreme Court or where other compelling reasons can be dem-onstrated_”) (citations omitted).


. But cf. Section 61 of the Restatement (Second) of Contracts (1981) ("An acceptance which requests a change or addition to the terms of the offer is not thereby invalidated unless the acceptance is made to depend on an assent to the changed or added terms.”).


. Though not specifically mentioned by the Board in its Findings of Fact, it is noted that Employer volunteered at the referee’s hearing that it had paid $59,569.90 to Claimant as severance pursuant to the Employment Agreement. (See R.R. at 7a, p. 26.) Claimant was only entitled to such severance in the event his employment was terminated by Employer and he did not quit. (See section 3, paragraphs B. and F. of the Employment Agreement, R.R. at 5a, pp. 3, 4.)


. But cf. Brunswick Hotel & Conference Center v. Unemployment Compensation Board of Review, 906 A.2d 657, 662 (Pa.Cmwlth.2006) ("[C]laimant's loss of health benefits was a significant change in the terms of her employment. Unlike in Steinberg [Vision Associates v. Unemployment Compensation Board of Review, 154 Pa.Cmwlth. 486, 624 A.2d 237 (Pa.Cmwlth.1993)], where the claimant could have purchased health insurance coverage at an additional cost, in this case there was no option for Claimant to purchase health insurance. If a substantial increase in the cost for health insurance can be a sufficient unilateral change in the terms and conditions of employment so as to be a necessitous and compelling reason to quit, so can the total elimination of health insurance previously provided.”) (footnote omitted); Stein-berg Vision Associates, 624 A.2d 237, at 240 ("While on the surface a 14.2% wage reduction is at the cusp of what is considered to be a substantial impact, the loss represented here means more than the measurable dollar value to the Claimant. The record demonstrates that the intrinsic value of th[e discontinued reimbursement for health insurance] benefit to the Claimant more than doubled over the course of her employment. Given this trend, the actual loss represented to the Claimant by the Employer’s discontinuation of reimbursement goes beyond the 14.2% wage reduction which would immediately result, and must be considered unreasonable.") (footnote omitted).